Citation Nr: 1013245	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected otitis externa.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1945 to 
June 1949 and from November 1950 to March 1952.

This matter came to the Board of Veterans' Appeals (Board) 
from February 2003 and February 2005 determinations of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in July 2008 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Veteran appeared at an April 2008 
Board video conference hearing at the RO.  A transcript is 
of record.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss 
is productive of no more than Level VIII hearing acuity in 
the right ear, and no more than Level I hearing acuity in 
the left ear.  

2.  The Veteran's service-connected otitis externa is 
manifested by serous discharge with itching requiring 
frequent treatment.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the Veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.85 and Code 6100 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.87 and 
Code 6210 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice in March 2006 and 
August 2008, subsequent to the February 2003 and February 
2005 adjudication.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the March 2006 and August 2008 notices were not 
provided prior to the February 2003 and February 2005 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a December 2007 supplemental 
statement of the case following the provision of notice in 
March 2006, and in a December 2009 supplemental statement of 
the case, following the provision of notice in March 2006 
and August 2008.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA and private treatment records; assisted 
the Veteran in obtaining evidence; afforded the Veteran VA 
audiological examinations in July 2004 (for hearing loss) 
and October 2009; and afforded the Veteran the opportunity 
to give testimony at a Board video conference hearing in 
April 2008.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his 
representative not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss and 
otitis externa warrant higher disability ratings.  In a 
statement that was received in May 2005, the Veteran 
reported the loss of the ability to tell the direction of 
sound and the inability to diagnose problems on mechanical 
equipment at work.  He further reported the inability to 
understand spoken words and conversation.  In a statement 
received in August 2006, the Veteran stated that that he 
cannot hear and that the voice perception on his last test 
was 50 percent.  He further mentioned that the fungus in his 
ears distorted his hearing.  In support of his claim, he 
submitted various statements from friends, who altogether 
wrote about the Veteran's difficulty hearing and treatment 
for his ears.     

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id. at 126.    

I.  Hearing Loss

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels designated from I for essentially normal acuity, 
through XI for profound deafness.  38 C.F.R. § 4.85, Tables 
VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV; or where there is level III 
hearing in both ears. 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

Pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

A February 2002 VA treatment record reveals that the Veteran 
complained of increased hearing loss.  

At a February 2002 VA audiological consultation, the Veteran 
reported that he did not understand others at his place of 
employment.  It was observed that the Veteran had mild-
moderate, sensorineural loss of sensitivity in the right 
ear.  The left ear was essentially normal.  It was 
additionally observed that speech discrimination ability was 
within normal limits binaurally.  

An October 2002 private treatment record from Donal M. 
Welch, Au.D., F-AAA shows mild to severe sensorineural 
hearing loss at 2000 to 8000 Hz in the left ear, and severe 
mixed hearing loss at 250 to 8000 Hz in the right ear.  

A December 2002 audiological examination from Newport 
Audiology Centers shows that the Veteran complained of 
trouble understanding.  Speech recognition thresholds were 
50 in the right ear and 30 in the left ear.  

A February 2003 VA treatment record showed moderate to 
profound sensorineural hearing loss in the right ear with 
speech recognition at 68 percent; and mild to moderately-
severe high-frequency sensorineural hearing loss with speech 
recognition at 96 percent for the left ear.  

On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
55
65
LEFT
10
20
35
45

The puretone threshold average was 56 in the right ear, with 
a 68 percent speech discrimination, which translates to a 
Roman numeral designation of V for the right ear.  38 C.F.R. 
§ 4.85, Table VI.  The puretone threshold average was 28 in 
the left ear, with a 96 percent speech discrimination in the 
left ear, which translates to a Roman numeral designation of 
I for the left ear.  Id.  When applying Table VII, 
Diagnostic Code 6100, level V for the right ear and level I 
for the left ear equates to a zero percent disability 
evaluation.

In an April 2003 letter from Gary M. Feinberg, M.D., 
F.A.C.S. stated that an audiogram showed severe neurosensory 
hearing loss with a mild conductive component within the low 
frequencies in the right ear; and a high frequency 
neurosensory hearing loss consistent with noise exposure in 
the left ear.  Speech recognition threshold was 70 in the 
right ear and 30 in the left ear.

An April 2004 VA treatment record shows stable bilateral 
sensorineural hearing loss bilaterally, but more so in the 
right ear as opposed to the left ear.  

A July 2004 VA examination showed puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
65
85
LEFT
30
40
55
60

When rounding up, the puretone threshold average was 69 in 
the right ear, with a 56  percent speech discrimination, 
which translates to a Roman numeral designation of VIII for 
the right ear.  Id.  When rounding down, puretone threshold 
average was 46 in the left ear, with a 96 percent speech 
discrimination in the left ear, which translates to a Roman 
numeral designation of I for the left ear.  Id.

When applying Table VII, Diagnostic Code 6100, level VIII 
for the right ear and level I for the left ear equates to a 
zero percent disability evaluation.  The examiner diagnosed 
the Veteran with sensorineural hearing loss in both ears.

A July 2008 VA treatment record reveals severe rising to 
moderate-severe sensorineural hearing loss, sloping back to 
severe in the right ear; and borderline within normal limits 
through 2000 Hz, from moderate to severe sensorineural 
hearing loss in the left ear.  Word recognition scores were 
100 percent in the right ear and 76 percent in the left ear.



On another authorized audiological evaluation in October 
2009, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
65
LEFT
25
40
45
60

When rounding up, the puretone threshold average was 58 in 
the right ear, with an 84 percent speech discrimination, 
which translates to a Roman numeral designation of III for 
the right ear.  Id.  When rounding up, puretone threshold 
average was 43 in the left ear, with a 96 percent speech 
discrimination in the left ear, which translates to a Roman 
numeral designation of I for the left ear.  Id.  When 
applying Table VII, Diagnostic Code 6100, level III for the 
right ear and level I for the left ear equates to a zero 
percent disability evaluation.  

The examiner diagnosed moderate to severe mixed hearing loss 
(in the low frequencies) for the right ear; and mild to 
moderately-severe sensorineural hearing loss in the left 
ear.  The VA examiner noted that there were no significant 
effects on occupation and no effects on usual daily 
activities.

Based on the results from the July 2004 VA examination for 
the right ear, Table VIA applies since the Veteran's 
puretone threshold was more than 55 decibels at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz).  According to Table VIA, the numeric designation for 
hearing impairment based on only puretone threshold average 
for the right ear (69) is V.  Applying Table VII, Diagnostic 
Code 6100, level V for the right ear and level I for the 
left ear still equates to a noncompensable evaluation.    

The Board notes that various private audiological 
examinations have been received, but the format of the 
private examination reports do not allow for clear 
application of VA rating criteria for hearing loss.  
Specifically, no controlled speech discrimination test 
(Maryland Consonant-Vowel Nucleus-Consonant (CNC)) was 
conducted.  See 38 C.F.R. § 4.85.  Further, it is uncertain 
whether some of the examinations were conducted by state-
licensed audiologists.  See Id.

The Board further acknowledges an article submitted by the 
Veteran written by Donal M. Welch, Au.D.  It appears that 
this is a general article on the reasons why one should have 
two hearing aids and does not specifically address the 
severity of the Veteran's hearing. 

Because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.  Applying the audiological test results, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to an increased rating.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

Staged ratings are not of application since the Veteran's 
bilateral hearing loss is adequately contemplated by the 
noncompensable rating during the entire time period in 
question.  Should the severity of the constipation increase 
in the future, the Veteran may always file a claim for an 
increased rating.  

II.  Otitis Externa

The Veteran's service-connected otitis externa has been 
rated by the RO under the provisions of Diagnostic Code 
6210.  Under this regulatory provision, a maximum rating of 
10 percent is warranted for swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.

A February 2002 VA treatment record shows that the Veteran 
had a fungal infection in the past.  At the time the Veteran 
was seen, he had occasional pain off and on with no 
discharge.  The assessment included dizziness.  

A February 2002 VA audiological consultation shows that 
there were no physical complaints about his ears.  

A June 2002 VA treatment record shows that the Veteran 
wished referral to an Ear, Nose and Throat specialist for 
evaluation of "fungal infection" for the right ear canal.  
It was noted that the Veteran's past medical history 
included fungal infection in the right ear canal. 
 
When the Veteran was seen at the VA in July 2002, he 
reported that the canal itched until he treated it.  It was 
noted that there was no active infections in either ear that 
day and that the ears were cleaned of debris.

A September 2002 VA treatment record shows that the Veteran 
complained of buildup in the right ear when wearing hearing 
aids.  The assessment was chronic otitis externa.  He was to 
continue Triamcinolone and Otic drops and return to clinic 
in six months.

A December 2002 private audiological evaluation from Newport 
Audiology Centers showed that the Veteran complained of 
dizziness and light-handedness.

A February 2003 VA treatment report shows that the Veteran 
was informed he had "scaling" in the ears and had been 
provided steroid creams to apply to his ears.  

A February 2003 VA examination report shows that VA otology 
revealed clear ears bilaterally.

The Veteran was seen at the VA in March 2003 for a followup 
appointment due to a history of fungal otitis externa in the 
right ear.  It was noted that, bilaterally, the external 
auditory canal was clear with slight cerumen.  The 
impression was "no evidence of acute fungal Otitis."  

When the Veteran was seen in April 2003 by Gary M. Feinberg, 
M.D., F.A.C.S., an examination demonstrated mild dermatitis 
of the external ear canal.  Dr. Feinberg reported no fungal 
disease at the time, and noted that the tympanic membrane 
was entirely normal bilaterally.

A VA February 2004 otoscopic examination revealed that the 
tympanic membrane was partially visible with debris noted 
bilaterally.  

An April 2004 note from Lawrence A. Shapiro, M.D. shows that 
the Veteran had active fungus that was removed periodically 
every 2 weeks.  Dr. Shapiro diagnosed fungal otitis externa 
(in remission).
 
The Veteran was seen in May 2004 for a follow up appointment 
for fungal otitis externa.  The Veteran reported using 
steroid cream and reported feeling like he was doing okay.  
Upon examination, it was observed that both ears were clear 
with tympanic membranes intact.  It was further observed 
that there were no signs of fungal elements seen and no 
erythema of the externa canal.  The assessment was fungal 
otitis externa.  The Veteran was to continue current 
regimen, and he was to return to the clinic and treat the 
fungal otitis externa as needed.  

January 2006 VA treatment records show external otitis media 
that resolved.

A July 2007 VA treatment record shows a history of fungal 
otitis externa that resolved, and that the Veteran was seen 
by a local medical doctor and was given clioquinol.  

An April 2008 treatment record shows that the Veteran 
complained of his ears clogging up within a few days of ear 
lavage.

An April 2008 VA treatment record shows that the Veteran was 
seen for clogged ear.  It was observed at the Veteran had 
flaky ear wax with no drainage, no dizziness, and no 
external ear tenderness.  It was further observed that there 
was lots of ear wax in the right ear with no mass or 
abnormal discharge.  

An April 2008 VA treatment record shows that the Veteran 
reported that his ears plugged with wax continually.  
Cerumen was removed from his left ear that day.  

When the Veteran was afforded a VA examination in October 
2009, he reported having on and off infections at the time 
of the externa and since wearing hearing aids, they were 
more frequent.  The Veteran reported not having a severe 
infection for the past two years.  He noticed that when he 
wore his hearing aids for more than several hours, he 
experienced irritation.  Upon physical examination, the VA 
examiner observed that the Veteran had very dry ears with 
dermatitis.  He reported that on otoscopic examination, the 
Veteran's ear canals were patent but did have copious wax 
bilaterally, very dry wax.  The VA examiner further reported 
that the Veteran's tympanic membrane was visible and 
described it as normal and mobile.  The VA examiner noted 
that the Veteran did not have any discharge.  He remarked 
that there was no current infection, but there were "lots of 
dry wax."

In support of his claim, the Veteran submitted pages from 
web articles regarding fungi.  However, the pages from the 
articles did not specifically address the Veteran's current 
condition.  

In a March 2003 statement, the Veteran noted that VA keeps 
filling his prescription for medication to treat his ear 
fungus.

The Board acknowledges the Veteran's statement received in 
May 2005 in which he asserted that his ears generated more 
wax each month than the average person generates in his 
lifetime.  He reported having a hearing aid for his right 
ear that helped, but was clogged with wax almost every time 
he used it.  He reported that if he tried to use it 
continuously, his ear started to ache, and required cleaning 
and treatment with cream.  As a result, he would have to 
leave out his hearing aid for a day.  

In both the aforementioned statements and at the April 2008 
Board video conference hearing, he said that Dr. Shapiro 
informed him that the wax is an autoimmune reaction to the 
fungus living and growing under his skin.  He said that 
under Dr. Shapiro's instruction, he had to remove the ear 
wax from both ears every 1 to 1 1/2 weeks for the past 30 
years.  The Veteran concluded that because of the wax and 
fungus, he could not fully benefit from his hearing aids.

The Board notes that the Veteran has been assigned the 
maximum rating for chronic otitis externa.  A higher 
disability rating for diseases of the ear found under 
Diagnostic Codes 6205, 6207, and 6208 are not for 
application given that there is no evidence of Meniere's 
syndrome, loss of auricle, and malignant neoplasm of the 
ear, respectively.  38 C.F.R. § 4.87, Diagnostic Codes 6205, 
6207, 6208.

While dizziness was noted in the February 2002 VA treatment 
record and December 2002 audiological evaluation from 
Newport Audiology Centers, a higher rating under Diagnostic 
Code 6204 was not warranted given that there was no evidence 
peripheral vestibula disorder.  Objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under Diagnostic Code 6204.  38 C.F.R. § 4.87, Diagnostic 
Code 6204, Note.

The Board acknowledges that otitis media was noted in a 
January 2006 VA treatment record.  However, the highest 
available rating under Diagnostic Code 6200 for chronic 
suppurative otitis media is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6200.  Further, under Diagnostic Code 6201, 
chronic nonsuppurative otitis media with effusion (serous 
otitis media) is rated under hearing impairment.  38 C.F.R. 
§ 4.87, Diagnostic Code 6201.  Hearing impairment has 
already been addressed above as a separate issue.

Other Diagnostic Codes for diseases of the ear are not for 
application since the highest available rating for 6211 is 0 
percent, and the Veteran's tympanic membrane is intact.  See 
38 C.F.R. § 4.87, Diagnostic Codes 6211.  Additionally, 
Diagnostic Code 6260 is not for application given that 
tinnitus had already been addressed by the RO in its April 
2003 rating decision and the highest available rating is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Codes 6260.  

Staged ratings are not of application since the Veteran's 
otitis externa is adequately contemplated by the 10 percent 
rating during the entire time period in question.  

III.  Extraschedular Consideration

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  Id. at 
115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  The Board acknowledges the February 2003 
VA examination report showing that the Veteran reported that 
his hearing loss interfered with his understanding at work 
and that he had trouble understanding in background noise.  
However, on VA audiological examination October 2009, the 
audiologist stated that there were no significant effects on 
the Veteran's occupation.  Overall, there was no marked 
interference with employment.  For these reasons, referral 
for extraschedular consideration is not warranted.





ORDER

The appeal is denied as to both issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


